Citation Nr: 1500397	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-21 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from March 1950 to March 1953.  He died in August 2008.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2014, the appellant testified before the undersigned acting Veterans Law Judge at a videoconference Board hearing at the RO in Houston, Texas.  A transcript of the proceeding has been associated with the claims file.  

A March 2014 Board decision denied the appellant's claim.  A September 2014 order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate the October 2013 Board decision (insofar as it denied service connection for the cause of the Veteran's death) and to remand the matter to the Board for further review.  In October 2014, the Board remanded the appellant's claim for further development.  This matter is now returned to the Board for further review. 

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran served on active duty from March 1950 to March 1953.  He died in August 2008.  The appellant is his widow.  The death certificate listed the immediate cause of death as an ischemic stroke and a contributory cause of death as small bowel obstruction.  

At the time of the Veteran's death, he was service-connected for left foot cold injury residuals (30 percent), right foot cold injury residuals (30 percent), left foot neuropathy secondary to cold injury residuals (60 percent), and right foot neuropathy secondary to cold injury residuals (60 percent).  His total combined evaluation was 100 percent.

The appellant claims entitlement to service connection for the cause of the Veteran's death.  She essentially asserts that a blood clot related to his service-connected cold injury residuals of his feet, or to his service-connected peripheral neuropathy of the feet, caused or contributed materially to the Veteran's death.

The basis of the September 2014 joint motion for remand (JMR) by the parties was that the November 2013 VA medical opinion was inadequate upon which to base a decision.  Therefore, in October 2014, the Board remanded the appellants claim in part to obtain a new VA medical opinion.  Subsequently, a November 2014 VA medical opinion was obtained.

Regrettably, the Board finds that this matter should again be remanded to obtain further clarification from the November 2014 VA examiner before a decision may be made on the appellant's claim.  The Board acknowledges that the November 2014 VA examiner opined that it is "less likely than not" that the cause of the Veteran's death is related to his active service or service-connected disabilities, and the Board acknowledges that the VA examiner provided very detailed rationales for her conclusions.  However, the VA examiner went on to opine that it is "at least as likely as not" that the blood clots that caused the Veteran's death are related to severe cardiovascular disease and uncontrolled hypertension.  Thus, it appears that there may have been some confusion on the VA examiner's part with regard to the correct legalese to be used in expressing her opinions.  To opine that the blood clot was "at least as likely as not" due to etiology other than the Veteran's active service or service-connected disabilities, such as cardiovascular disease and hypertension, lends the conclusion that an equal possibility remains (50-50) that it was caused by some other etiology, such as the Veteran's service or service-connected disabilities.  The Board emphasizes that where the evidence is in relative equipoise (50-50), VA law provides that all doubt should be resolved in the appellant's favor and the claim should be granted.  Therefore, if the cause of the Veteran's death is "more likely than not" related to other etiology (greater than a 50 percent probability), such as cardiovascular disease or hypertension, such a conclusion should be posed using the "more likely than not" language.

In addition, the VA examiner failed to address a few of the questions posed by the parties in their joint motion for remand.  Specifically, the VA examiner did not address (1) the appellant's contention that the Veteran's legs and feet were swollen and discolored, and therefore likely the source of the blood clot; (2) whether any complications of the Veteran's cold injury residuals, such as vasospasm and tissue atrophy, caused or aggravated the Veteran's stroke; and (3) whether the Veteran's cold injury residuals aggravated his risk factors for stroke, such as atherosclerosis, hypertension, and atrial fibrillation (or any other risk factors for stroke identified by the November 2014 VA examiner, such as severe cardiovascular disease or coronary artery disease).  Therefore, these questions should be addressed by the VA examiner in her clarifying medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the same VA examiner who prepared the November 2014 VA medical opinion to review the entire claims file, including a copy of the Board's remand, and to clarify as follows:

a) Whether the cause of the Veteran's death is etiologically related directly to his active service;

b) Whether the Veteran's service-connected cold injury residuals of the feet or service-connected neuropathy of the feet contributed materially or substantially  to the cause of the Veteran's death; 

c) Whether the Veteran's service-connected cold injury residuals of the feet or service-connected neuropathy of the feet caused or aggravated any blood clot that caused the Veteran's stroke - the examiner is also asked to comment on the appellant's contention that the Veteran's legs and feet were discolored and swollen and therefore the source of the blood clot;

d) Whether any complications of the Veteran's cold injury residuals, such as vasospasm and tissue atrophy, caused or aggravated the Veteran's stroke; 

e) Whether the Veteran's cold injury residuals aggravated any risk factors for stroke, such as severe cardiovascular disease generally, atherosclerosis, coronary artery disease, hypertension, or atrial fibrillation (or any other risk factors for stroke identified by the November 2014 VA examiner).  

Any opinion must be accompanied by a complete rationale.  

Please ask the VA examiner to express any opinions provided in response to the above questions in terms of whether it is: "more likely than not" (likelihood greater than 50%), "at least as likely as not" (likelihood of 50-50), or "less likely than not" or "unlikely" (likelihood of less than 50%).  

Please explain to the VA examiner that to avoid further remand, the examiner should avoid as much as practicable using language in her opinion that it is "at least as likely as not" that the causes of the Veteran's death, including his stroke and blood clot, were caused or aggravated by etiology other than the Veteran's service or service-connected disability, such as severe cardiovascular disease and hypertension.  Such an opinion lends the conclusion that an equal possibility remains (50-50) that it was caused or aggravated by the Veteran's service or service-connected disabilities.  Where the evidence is in relative equipoise (50-50), VA law provides that all doubt should be resolved in the appellant's favor and the claim should be granted.  Therefore, if the cause of the Veteran's death is "more likely than not" (greater than 50 percent probability) related to etiology other than service or his service-connected disabilities, such as cardiovascular disease or hypertension, such a conclusion should be posed using the "more likely than not" language.

If the same VA examiner who provided the November 2014 VA examination report is not available, request an opinion from another qualified examiner.  If the examiner determines that another examination is necessary to provide the requested opinion, one should be scheduled.

2.  Then, readjudicate the appellant's claim.  If any claim remains denied, the appellant should be provided a Supplemental Statement of the Case (SSOC).  After the appellant and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




